DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-12 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention by Allen et al. (Allen), Patent No.  .

As to claim 1, Allen teaches the invention as claimed, including a resource management server comprising: 
a controller (Allen; col. 6 line 53 – col. 7 line 10); 
a communicator that communicates with a license management server which manages a license (Allen; col. 97 lines 28-64); and 
a storage, wherein 
the storage stores resource information (Allen; col. 6 line 53 – col. 7 line 10), and 
the controller: 
acquires license information from the license management server via the communicator (Allen; col. 97 lines 28-64); and 
activates resources stored by the storage, starting from a highest priority resource, based on the license information (Allen; col. 72 lines 6-33; col. 77 line 30 – col. 79 line 27).

As to claims 2-6, Allen teaches acquires a number of licenses based on the license information; and activates the resources in descending order of priority according to the number of licenses acquired; the controller counts a number of sets of license information to acquire the number of licenses. the license information contains the number of licenses, and the controller reads the license information to acquire the number of licenses; the controller performs control to list and display the resources, which are stored, in descending order of priority; the controller: changes a display order of the resources listed and displayed, based on an operation for changing the display order 

As to claims 7-10, Allen teaches a usage history storage that stores a usage history of the resources, wherein the controller determines a priority of the resources based on the usage history; a usage history storage that stores a usage history of the resources, wherein the controller activates the resources according to the license based on the usage history; when a user specifies a resource to be activated, the controller activates the resource specified, irrespective of the usage history; the resources include a conference room (Allen; col. 84 lines 24-38; col. 97 lines 28-64). 
Claims 11-12 have similar limitations as claim 1; therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
  
/Le H Luu/
Primary Examiner, Art Unit 2448